Citation Nr: 1003753	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as acid reflux.

2.  Entitlement to residuals of bilateral stress fractures of 
the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had three periods of active service: from March 
1983 to February 1987; from November 1990 to May 1991; and 
from September 2004 to March 2006. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 


FINDINGS OF FACT

1.  The evidence presented demonstrates a continuity of 
symptomatology of GERD since service.  

2.  The Veteran is not currently suffering from a bilateral 
foot disability.  


CONCLUSIONS OF LAW

1.  The Veteran's GERD was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Claimed residuals of bilateral stress fractures of the 
feet were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

I.  Service Connection for Gastroesophageal Reflux Disease

The Veteran seeks service connection for GERD, which she has 
characterized as acid reflux disease.  Given the Veteran's 
testimony regarding the onset of her disease, and resolving 
reasonable doubt in her favor, the Board concludes that 
service connection should be granted for the reasons that 
follow.

Initially, the Board acknowledges that the Veteran suffers 
from GERD today.  The Veteran underwent a VA digestive 
conditions examination in January 2007.  After examining the 
Veteran and taking her medical history, the examiner 
concluded that the Veteran suffered from GERD.  Records of 
the Veteran's treatment at Blanchfield Army Community 
Hospital also reflect that the Veteran complained of 
suffering from indigestion in April 2006.  The Veteran 
reported that she had suffered from a gastric burning 
sensation for two to three years prior to seeking treatment, 
but she had been self-medicating with antacids.  Her doctor 
diagnosed her as suffering from esophageal reflux, and 
prescribed medicine to treat her condition.  

Despite this current diagnosis, there is no evidence that the 
Veteran sought treatment for her GERD while she was on active 
duty service.  Though her service treatment records reflect 
that she frequently sought treatment for other conditions, 
she at no time stated that she was suffering from GERD, acid 
reflux, or indigestion.  The Veteran did complain of this 
condition just a month after separating from active service, 
but GERD is not subject to the one year presumption for which 
service connection may be granted.  See 38 C.F.R. § 3.309(a) 
(2009).  

Under 38 C.F.R. § 3.303(b), however, continuity of 
symptomatology may be used to support a claim for service 
connection.  Again, the Veteran did not seek treatment for 
GERD or indigestion while on active duty, and there is no 
indication that such symptoms were noted during service.  
However, the Veteran has testified that she suffered from 
GERD during service.  In April 2006, one month following her 
separation, the Veteran stated that she had been suffering 
from GERD for the previous two to three years.  In her 
January 2007 VA examination, the Veteran stated that her GERD 
began in 2005.  In her November 2007 substantive appeal, the 
Veteran stated that she suffered from GERD during her final 
period of active service, but she self-medicated.

As the symptoms of GERD and indigestion are readily 
identifiable to lay observation, the Board finds that the 
Veteran's testimony may take the place of any formal in-
service notation.  As she also has demonstrated a post-
service continuity of symptomatology, and resolving 
reasonable doubt in the Veteran's favor, the Board concludes 
that the Veteran's GERD was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

II.  Service Connection for Residuals of Bilateral Stress 
Fractures of the Feet

The Veteran also seeks service connection for bilateral 
stress fractures of her feet.  As she is not currently 
suffering from a foot disability, her claim must be denied.

The Board first recognizes that the Veteran suffered from 
stress fractures while in service.  Service treatment records 
reflect that the Veteran was diagnosed with bilateral 
vanicular stress fractures of the feet in November 2004.  
Though the Veteran frequently complained of left leg pain 
after this date, her records do not reflect further 
complaints of bilateral foot pain after December 2004.  

The Veteran underwent a VA fractures compensation and pension 
examination in January 2007.  First, the examiner took a 
medical history from the Veteran.  The Veteran complained of 
pain and swelling in her feet that is exacerbated by walking.  
She also reported stiffness, but not weakness, redness or 
fatigability.  The Veteran stated that her bilateral foot 
pain results in mild to moderate effects on her daily life.  

Upon examination, the examiner found no objective evidence of 
painful motion, swelling, tenderness, instability, or 
weakness in either of the Veteran's feet.  The Veteran's x-
rays were normal, revealing no fracture, subluxation, or 
other bony abnormalities.  The examiner, noted the Veteran's 
complaints of pain, but did not diagnose her as suffering 
from any particular disability.  Accordingly, the examiner 
did not offer a nexus opinion.  

Records of the Veteran's treatment at Blanchfield Army 
Community Hospital have also been associated with the claims 
file.  In September 2006, the Veteran complained of left foot 
pain.  Though her doctor noted that the Veteran had 
significant tenderness to palpation on the dorsal aspect of 
her left foot, the doctor released the Veteran with no 
limitations.  The Veteran sought treatment in September 2007 
for left shin and ankle pain.  Her doctor at that time noted 
no abnormalities with regard to her feet.  No doctor at 
Blanchfield diagnosed the Veteran as suffering from any 
specific disability with regard to her foot pain.  

This lack of a diagnosis is ultimately fatal to the Veteran's 
claim.  It is axiomatic that "in the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as the 
Veteran is not suffering from a bilateral foot disability, 
she has no valid claim.  

In her July 2007 Notice of Disagreement, the Veteran stated 
that she suffers from pain associated with her stress 
fractures to this day.  In her November 2007 substantive 
appeal, the Veteran stated that she suffers from foot pain 
that is exacerbated by exercising or walking.  

The Board acknowledges the Veteran's statements that she is 
in pain, and finds her both credible and competent to make 
such statements.  Despite this recognition, however, pain 
alone is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Absent a specific diagnosis or findings of 
a current disability, pain alone cannot serve as the basis 
for a service connection claim.  

As medical evidence fails to demonstrate that the Veteran 
currently suffers from residuals of bilateral stress 
fractures of the feet, the Board concludes that service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
thus finds that VA has satisfied its duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of her claim.  This duty includes assisting her in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of her 
post-service medical treatment.  The Veteran was afforded VA 
compensation and pension examinations germane to each of her 
claims on appeal.  The Board notes that the evidence already 
of record is adequate to allow resolution of the appeal.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  





ORDER

Service connection for GERD is granted.  

Service connection for residuals of bilateral stress 
fractures of the feet is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


